                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:05-CR-00353-RJC-DCK
USA                                       )
                                          )
    v.                                    )               ORDER
                                          )
AARON LARICO WYLIE                        )
                                          )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 66), following his request for relief from the

warden of his institution.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: September 15, 2021




         Case 3:05-cr-00353-RJC-DCK Document 67 Filed 09/15/21 Page 1 of 1
